DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment:
In the amendment filed 03/16/2022, the following has occurred: claims 11,13, 18 and 19 have been amended. Claims 11, 13-20 are pending and are examined.
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.
Applicant arguments as they pertain to the 101 rejection are persuasive. Examiner agrees that the application are directed towards a practical application of the abstract idea.
The amendments to the claims also overcome the 112 rejections.
Applicant arguments as they pertain to the 102 rejection is persuasive. However, a combination of the prior art of record discloses the limitations of the claims.


Applicant argues as follows:
However, Homer fails to disclose or suggest at least “estimating, using the at least one processor, a future value of the option corresponding to the option identifier based on an expiration date of the option,” “determining, using the at least one processor, a future breakeven point on the expiration date of the option based on the estimated future value,” “determining, using the at least one processor, a range as a current price corresponding to the current breakeven point to a future price corresponding to the future breakeven point,” and “updating, using the at least one processor, the zoned graph in real-time based on a current price of a stock corresponding to the option identifier,” as recited in claim 11. As discussed above, Homer only discloses providing a calculator which determines a breakeven price based on the manually input option contract premium price (e.g., the price that a user must pay to purchase the option contract) and the strike price of the stock being optioned (e.g., the price that the user buys the stock at from the option seller when exercising the option contract, or the price that the user sells the stock at to the purchaser of the option when the option contract is exercised).
Homer fails to disclose or suggest “estimating the future value of the option,” or in other words, estimating what the option contract is worth if the option contract is sold before the option contract is exercised or expires, and is different from the strike price or breakeven price disclosed in Homer. Further, Homer fails to disclose or suggest “determining a future breakeven point ... based on the estimated future value of the option,” and also fails to disclose or suggest “determining a range as a current price [of the option] corresponding to the current breakeven point to a future price [of the option] corresponding to the future breakeven point.” Finally, Homer also fails to disclose or suggest generating a “zoned graph,” and then updating “the zoned graph in real-time based on a current price of a stock corresponding to the option identifier.” Consequently, Homer fails to disclose or suggest all of the recited features of claim 11, and therefore cannot anticipate and/or render obvious independent claim 11.
Moreover, claims 13-14 and 16-19 are patentable at least by virtue of their dependency from allowable independent claim 11.
The above argument is not found to be persuasive. Examiner concedes that Homer does not explicitly disclose future value. However, The prior art of record, Nakada discloses “it is also possible to calculate a future allowable minimum price. For example, the future fuel price can be calculated with reference to the crude oil price six months ahead of the Tokyo Stock Exchange.”[ 0063] Examiner interprets a future price as equivalent to a future value.
Homer discloses “The breakeven level (displayed in the "breakeven" window 38 in FIG. 3) is the stock price where the investor will break even on the option strategy.”[0047]. 
[0107] The option spreads calculator enables the user to compute the maximum loss, breakeven level and maximum profit on the four basic option spread strategies or types: bull call spread (or debit call spread), bear call spread (or credit call spread), bear put spread (debit put spread) and bull put spread (credit put spread). The maximum loss (displayed in the "max loss" window 176 in FIG. 9) is the maximum loss on the spread data that is entered into the option spreads calculator. The breakeven level (displayed in the "breakeven" window 178 in FIG. 9) is the stock price point where the investor will break even on the investment. The maximum profit (displayed in the "max profit" window 182 in FIG. 3) is the maximum profit possible on the spread data that has been entered. In some cases it may be unlimited. Homer calculations displayed on the window in Fig 9 is a projection of a future breakeven point. Examiner interprets Homer as disclosing this limitation.
Homer also discloses “[0097] The information displayed in windows 36, 38 and 42 of the screen of FIG. 5A is also presented graphically in window 102 of the screen of FIG. 5A with respect to stock price. More specifically, window 102 indicates in red a range of stock prices that will result in a loss, in blue the stock price corresponding to the breakeven level and in green a range of stock prices that will result in a profit. With regard to the example data that was entered in FIG. 5A, the breakeven level of $55 is indicated in blue. The portion of the graph 102 between "0" and "55" (to the left of the breakeven level) is displayed in red indicating that if the stock price is between $0 and $55, and if the option is exercised, a loss will result. As a result, an option investor would never exercise the option between $0 and $55 because this would put them in a losing position. Basically, for any value in this range, the option investor would let the call expire worthless and lose their initial investment (which would equal the premium paid for a long call).” Figure 5A illustrates a range for prices corresponding to breakeven points.
Homer also discloses “[0098] As indicated by block 104 in FIG. 4, the user is able to change the number of contracts in field 84 of the screen of FIG. 5A, the strike price in field 86 or the premium price in field 88 and the calculator instantly updates windows 36, 38, 42 and 102 without the user having to click on the "GO" button 94 of the screen of FIG. 5A.” Examiner interprets the changes in the field of the screen of Fig 5A of the calculator instantly updates window 36,38,42 and 102 as disclosure of the claimed limitation of updating the zoned graph in real time.
Applicant further argues that “Homer also fails to disclose or suggest generating a zoned graph”. Homer display screen of breakeven data makes reference to color codes, red, blue and green. The color codes indicates area graphs that are equivalent to a zoned graph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Homer et al (PGPub 2006/0047597) and in view of Nakada T (JP 2004/171180).

As regards claim 11, Homer discloses receiving  using at least one processor, at least one user input for a zoned graph request including an option identifier from a user device:[0046, Icon 32 and 34]
determining using at least one processor, a current breakeven point on a current date based on a strike price of an option corresponding to the option identifier; [0051]
determining  using at least one processor, a future breakeven point on the expiration date of the option based on the estimated future value; [0047,0107]
determining using at least one processor, a range as a current price corresponding to the current breakeven point to a future price corresponding to the future breakeven point; [0097, “will result”) for each time of a set of times between the current date and the expiration date, determining a middle breakeven point at the corresponding time based on the range; [0097, blue in stock]
generating using at least one processor, a zoned graph including the current breakeven point, the future breakeven point, and each middle breakeven point between the current breakeven point and the future breakeven point at the corresponding times;[0097]
selecting using at least one processor, a price equal to one price interval above the current price corresponding to the current breakeven point; [0114]
determining using at least one processor, a breakdown value of the selected price as a projected price of the option at the selected price less a cost associated with the option;[0163] and
shading using at least one processor, an upper portion of the zoned graph as a profit when the breakdown value is above zero. [0097, graph 102]
updating, using at least one processor, the zoned graphed in real-time based on a current price of a stock corresponding to the option identifier. 
[0098]
Homer does not expressly disclose estimating using at least one processor, a future value of the option corresponding to the option identifier based on an expiration date of the option; 
Nakada  discloses estimating using at least one processor, a future value of the option corresponding to the option identifier based on an expiration date of the option; [0063]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made “estimating using at least one processor, a future value of the option corresponding to the option identifier based on an expiration date of the option” in the device of Homer. The rationale to support a conclusion that the claim would have been obvious “by including futures prices and forward prices in the market as raw material price data, it is also possible to calculate a future allowable minimum price.” [0063] One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 13, Homer and Nakada disclose the method of claim 11, Homer further discloses shading the upper portion of the zoned graph as a loss when the breakdown value is below zero. [0051]
As regards claim 14, Homer and Nakada disclose the method of claim 11, Homer further discloses wherein determining the current breakeven point on the current date based on the strike price of the option corresponding to the option identifier includes:
determining a first projected value of the option at a price higher than the strike price, [0097, area in green, value above breakeven level]
calculating a difference between the first projected value and a cost associated with the option, and when the difference is greater than zero, performing a point finding algorithm between the strike price and the price higher than the strike price to identify the current breakeven point. [0130]
As regards claim 15, Homer and Nakada disclose the method of claim 11, Homer do not disclose determining a first projected value of the option at a price lower than the strike price,
calculating a difference between the first projected value and a cost associated with the option, and when the difference is less than zero, performing a point finding algorithm between the strike price and the price lower than the strike price to identify the current breakeven point.
Nakada discloses determining a first projected value of the option at a price lower than the strike price, calculating a difference between the first projected value and a cost associated with the option, and when the difference is less than zero, performing a point finding algorithm between the strike price and the price lower than the strike price to identify the current breakeven point. [0051-0052]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made determining a first projected value of the option at a price lower than the strike price,
calculating a difference between the first projected value and a cost associated with the option, and when the difference is less than zero, performing a point finding algorithm between the strike price and the price lower than the strike price to identify the current breakeven point in the device of Homer. The rationale to support a conclusion that the claim would have been obvious is “once the demand is known, how much the demand at each time can be translated from the average demand and the total demand becomes the breakeven demand is calculated. Find the probability of exceeding the demand. If the obtained appearance probability is the specified loss probability, the initially given price x is the allowable minimum price. If the calculated appearance probability is equal to or less than the specified loss probability, the price x is reduced to obtain a probability exceeding the demand at the breakeven point. If the obtained probability is equal to or larger than the specified probability, x is increased to obtain a probability exceeding the demand at the breakeven point.”[0052]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 16, Homer and Nakada disclose the method of claim 11, Homer further discloses wherein, for each time of the set of times between the current date and the expiration date, determining the middle breakeven point at the corresponding time based on the range includes:
after determining the middle breakeven point, reducing the range to a middle price associated with the middle breakeven point and the future price. [0097]
As regards claim 17, Homer and Nakada disclose the method of claim 11, Homer further discloses wherein each breakeven point includes a corresponding price and a corresponding time. [0058-0060]
As regards claim 18, Homer and Nakada disclose the method of claim 11, Homer further discloses storing a stock and option parameter database including a plurality of options, wherein each option of the plurality of options includes a corresponding stock symbol, a value, and an expiration date. [0048, 0109]
As regards claim 19, Homer discloses the method of claim 18, Homer further discloses, obtaining option data corresponding to the option from the stock and option parameter database to determine breakeven points.[0050-0051]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Homer et al (PGPub 2006/0047597) and in view of Nakada T (JP 2004/171180) and in further view of Hodgson (PGPub 2010/0174636)

As regards claim 20, Homer and Nakada disclose the method of claim 11 , Homer and Nakada does not disclose calculating a projected value of the option using a Black-Scholes pricing model; 
Hodgson discloses calculating a projected value of the option using a Black-Scholes pricing model; [0131-0132]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made “calculating a projected value of the option using a Black-Scholes pricing model” in the device of Homer and Nakada. The rationale to support a conclusion that the claim would have been obvious “within the time-dependent Black-Scholes framework, with certain limited exceptions, the number of near-term contracts which hedges the gamma of an option is precisely the same number which hedges that option to small changes in the volatility pertaining to the remaining period up to the contract's Second Reference Time”.[0131]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Homer and Hodgson does not expressly disclose Identifying teach breakeven point as between the strike price and a second price using a Newton-Raphson point finding algorithm, wherein the second price is identified using the calculated projected value.
Nakada discloses identifying teach breakeven point as between the strike price and a second price using a Newton-Raphson point finding algorithm, wherein the second price is identified using the calculated projected value. [0052, 0054]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made “Identifying teach breakeven point as between the strike price and a second price using a Newton-Raphson point finding algorithm, wherein the second price is identified using the calculated projected value” in the device of Homer and Hodgson. The rationale to support a conclusion that the claim would have been obvious “When the conditional loss probabilities are obtained for all the changes, the sum of the products of the conditional loss probabilities and the occurrence probabilities of the changes caused by the first principal component is the loss probability under the price x. After that, the value of the selling price x is calculated using the enclosure method or the Newton-Raphson method so that the loss probability specified by the user is obtained.”[0054]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes Wootton et al (PGPub 20160063361). Wootton recites A network interface receives portfolio data related to an investment plan portfolio of a participant. A processor identifies a first plurality of risk factors associated with market conditions, wherein the first plurality of risk factors comprises a future data and risk strength. The processor further identifies a second plurality of risk factors associated with the participant. The processor then generates glide path data based at least partially on the first plurality of risk factors and the second plurality of risk factors. The processor also generates a glide path map based at least partially on the generated glide path data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698